Texas Department of Criminal Justice
                                                                                        Brad Livingston
                                                                                        Executive Director




April 14, 2015

The Honorable Melanie P. Reed                                                      RECEIVED IN
Ellis County District Clerk                                                C0URT QF CR,M|NAL APPEALS
109 S. Jackson St. 2na floor
Waxahachie, Texas 75165                                                              Af)R J y 2015

                                                                                 Abel Acosta, Clark
RE:      KENT WILLIAM SPROUSE TDCJ #999471


Dear District Clerk:


Enclosed is the Return of the Director of the Texas Department of Criminal Justice Correctional
Institutions Division, of the Death Warrant pertaining to KENT WILLIAM SPROUSE issued
in the 40th Judicial District Court of Ellis County, Texas on November 19, 2014, which was
carried out on April 9, 2015. Also enclosed is the Certificate with the director's statement of
compliance with the command of the warrant. The certificate also indicates the disposition of
the remains as required by Article 42.23 of the Texas Code of Criminal Procedure.

Sincerely,




Carla M. Willis
Deputy General Counsel
OFFICE OF THE GENERAL COUNSEL



cc: The Honorable Gregg Abbott, Governor
    The Honorable Ken Paxton, Attorney General
    Louise Pearson, Clerk, Court of Criminal Appeals
    Kelly Enloe, Chairman, Classification & Records, TDCJ


CW/cf
Attach



                   Ourmission is to providepublic safety, promotepositive change in offender
                    behavior, reintegrate offenders into society, and assist victims ofcrime.
                                   Office of the General Counsel
                   Sharon Felfe Howell, General Counsel - sharon.howell(S),tdci.texas.gov
P.O. Box 13084 Capitol Station                                                                    P.O. Box 4004
Austin, Texas 78711-3084                                                           Huntsville, Texas 77342-4004
Phone (512) 463-9899, FAX (512)936-2159                              Phone (936)437-6698, FAX (936)437-6994
RETURN OF THE DIRECTOR OF THE INSTITUTIONAL DIVISION


        TEXAS DEPARTMENT OF CRIMINAL JUSTICE




 Came to hand, the 1st day of March, 2004 and executed the 9th day of
April, 2015 by the death of KENT WILLIAM SPROUSE.




DISPOSITION OF BODY:



DATE:     fl^Wl °{-.lOtS
TIME:       Lp \ £> Qpro




                        William Stepk^ns, Director
                        Texas Department of Criminal Justice
                        Correctional Institutions Division
                                                 CERTIFICATE



  I hereby certify that the Death Warrant in the case of The State of Texas vs. KENT WILLIAM
  SPROUSE issued in the40th Judicial District Court ofEllis County, Texas onNovember 19,2014
  and was executed according to the laws ofthe State ofTexas on April 9,2015. The death ofKENT
  WILLIAM SPROUSE was caused by intravenous injection of lethal substances at the Huntsville
  Unit ofthe Texas Department ofCriminal Justice-Correctional Institutions Division at laLJ!~>±lhrr\
  p.m. on April 9,2015. The bodyofthe deceasedwas given into the custody of Carnes Funeral Home
  agent for the requesting relative. This Certificate and Return ofWarrant (enclosed)is in compliance
  with Article 43.23 of the Texas Code of Criminal Procedure.




                                              William Stephens^JJirector
                                              Texas Department of Criminal Justice
                                              Correctional Institutions Division




 SUBSCRIBED AND SWORN TO BEFORE ME this the 9th day ofApril 2015.

   f*.
                     CONNIE' E.           *
         Wn w,         weich ' ••*''•'•••                              -   n
         ~-—-•'        11-06-2017         •           '            ^           :   ^—   —'
•••'•    • • •
             NotVry V.-tVaL? ^nd ' *"' * NOTARY PUBLIC, Walker County, Texas

 My Commission expires:             \ { - DL>> 2-Ql~7
                                                                                QORfG/AJAL
                                                   FILED FOR RECORD
                                    Cause No. 26824CR
                                               5824CR


THE STATE OF TEXAS                             § H£L ANIE rffo ^ THE 4Qth JUDICIAL
                                               § P?/?cT^CT CLERK
VS.                                            § tLLIS COUNTY. TX        DISTRICT COURT
                                               §
KENT WILLIAM SPROUSE                           §                  ELLIS COUNTY, TEXAS

                            ORDER SETTING EXECUTION

       This Court, having received the Mandate from the Court ofCriminal Appeals affirming

theDefendant's conviction in the above styled andnumbered cause, andthe Defendant, Kent

William Sprouse, having beenpreviously sentenced to death by the Courtin the presence of

Defendant's attorneys on February 26, 2004, and there being no stays of execution in effect

on this cause, the Court now enters the following ORDER:

       IT IS HEREBY ORDERED that the Defendant, Kent William Sprouse, who has been

adjudged to be guilty of capital murderas charged in the indictment and whose punishment

has been assessed bythe verdict of thejury and judgment of the Court at Death, shall be kept

in custody by the Director of the Texas Department of Criminal Justice, Correctional

Institutions Division, until the 9th day of April, 2015, upon which day, at the Texas

Departmentof Criminal Justice, Correctional InstitutionsDivision, at some hour after 6 p.m.,

in a room arranged for the purpose of execution, the said Director, acting by and through the

executioner designated by said Director as provided by law, is hereby commanded, ordered

and directed to carry out this sentence of death by intravenous injection of a substance or

substances in a lethal quantity sufficient to cause the death of the said Kent William Sprouse

and until the said Kent William Sprouse is dead, such procedure to be determined and



                                                                                SCANNED
supervised bythesaidDirectoroftheDepartment ofCriminal Justice, Correctional Institutions

Division.


       The Clerk ofthis Court shall issue and deliver to the Sheriff ofEllis County, Texas,
within 10 days of the date of this order, a Death Warrant in accordance with this Order,
directed totheDirector oftheTexas Department ofCriminal Justice, Correctional Institutions

Division, commanding him, the said Director, to put into execution the Judgment of Death
against the said Kent William Sprouse.

       The SheriffofEllis County, ishereby ORDERED, upon receipt ofsaid Death Warrant,

to deliver said Warrant to the Director of the Department of Criminal Justice, Correctional

Institutions Division.




       SIGNED AND ENTERED                      NOV 1 9 20H



                                                              fy£*M
                                               BOB CARROLL, JUDGE
                                               40th JUDICIAL DISTRICT COURT
                                               ELLIS COUNTY, TEXAS
      ALL IN ACCORDANCE with this Warrant for the execution ofthe sentence of death,

and in accordance with the Judgment and Sentence of this said Court, shown herein, which I

certify to be true and correct copies of the original Judgment and Sentence, Mandate, and

Order Setting Execution now on file in my office and entered on the Minutes of said Court.

      HEREIN FAIL NOT, but due return make of this Warrant showing how you have

executed the same.


      Given under my hand and seal of the 40th Judicial District Court, Ellis County, Texas,

on this X0^ day of ^4oMnNoer               2014.


                                         MELANIE P. REED, DISTRICT CLERK
                                         ELLIS COUNTY, TEXAS


                                  BY: fq^^^aA
                                             «F¥
                                         DEPU1
                   f"'")



                            CLERK'S CERTIFICATE

THE STATE OF TEXAS §
                        §
COUNTY OF ELLIS               §


     I, MELANIE P. REED, CLERK OF THE DISTRICT COURTS WITHIN AND

FOR THE STATE AND COUNTY AFORESAID, DO HEREBY CERTIFY THAT THE

ABOVE AND FOREGOING IS A TRUE AND CORRECT COPY OF THE WARRANT

OF EXECUTION IN CAUSE NUMBER26824CR, ENTITLED THE STATE OF TEXAS

VERSUS KENT WILLIAM SPROUSE, AS THE SAME APPEARS ON RECORD NOW

ON FILE IN MY OFFICE.


     GIVEN UNDER MY HAND AND SEAL OF OFFICE OF ELLIS COUNTY,

TEXAS, THIS V^      DAY OF UoMe.c^Wc-               2014.




                                      MELANIE P. REED
                                      DISTRICT CLERK
                                      ELLIS COUNTY, TEXAS

                                  BY: engi^^o^.^^X
                                      DEPUTY.
                                    IbgWCJK-.


                                 SHERIFF'S RETURN
                                                                               H^
      The above and foregoing Warrant came to hand on the                           day of
                    ,D. 2014, andimmediately upon receipt of said Warrant I caused it to be
  w
delivered tothe Texas Department ofCriminal Justice, Correctional Institutions Division, at
Huntsville, Texas, and delivered said Warrant into the hands of the Director of the Texas
Department ofCriminal Justice, Correctional Institutions Division, and took from the said
Directora receipt for the said Warrant as follows:


       "Received from the Sheriffof Ellis County, Texas, a Warrant for the execution ofthe
Death Sentence to be executed upon the said Kent William Sprouse in Cause Number
26824CR in the 40th Judicial District Court, Ellis County, Texas."



Date Signed •ii-ao>                                             hpminM,
                                          Director
                                          Texas Department of Criminal
                                          Correctional Institutions Division
                                          Huntsville, Texas



which said receipt I now return to the office ofthe District Clerk ofEllis County, Texas,
this^£; day of ^Za&>i?s»